        Case 2:18-cv-02512-JAR-KGG Document 4 Filed 10/12/18 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MIRACLE THOMPSON,                            )
                                             )
                               Plaintiff,    )
                                             )
vs.                                          )              Case No. 18 CV 2512
                                             )
FORD OF AUGUSTA, INC. dba                    )
EDDY’S FORD OF AUGUSTA,                      )
                                             )
                               Defendant.    )
                                             )

      DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

        COMES NOW the Defendant, pursuant to Fed. R. Civ. P. 12, and moves this Court for an

order dismissing Plaintiff’s claims for lack of subject matter jurisdiction. In support thereof,

Defendant states as follows.

                   I.   FACTUAL AND PROCEDURAL BACKGROUND

        This lawsuit arises out of Plaintiff’s purchase of a 2009 Dodge Journey from Defendant.

As part of that transaction, Plaintiff purchased GAP insurance as part of financing her purchase

through Defendant. Plaintiff alleges that Defendant violated the Truth in Lending Act, 15 U.S.C.

§1601 et seq and accompanying regulations (collectively, “TILA”) by failing to include the GAP

insurance as a “finance charge,” requesting statutory and actual damages, and attorney fees.

        This is the rare case where the underlying facts are almost entirely irrelevant to the

Court’s determination of this motion. That is because Plaintiff’s Complaint entirely omits this

matters’ prior procedural history. Plaintiff previously elected to arbitrate the parties’ dispute

pursuant to the Arbitration Agreement included within their contract.        Once in arbitration,

Defendant elected under the American Arbitration Act rules to submit the claim to the

jurisdiction of Kansas’ small claims court. Because the parties’ agreed arbitration rules provide



2634698.DOCX
        Case 2:18-cv-02512-JAR-KGG Document 4 Filed 10/12/18 Page 2 of 6




that the sole venue of this matter is in Kansas small claims court, this Court does not have

subject matter jurisdiction to hear Plaintiff’s claims and must dismiss the same without prejudice

for refiling in state court.

                                II.   STATEMENT OF FACTS

1.      Plaintiff entered into a Sales Agreement dated October 24, 2017 (Exhibit A, attached)

with Defendant for a 2009 Dodge Journey.

2.      As part of purchasing that vehicle, Plaintiff and Defendant also entered into the

Arbitration Agreement dated October 24, 2017 (Exhibit B, attached), which both parties signed.

3.      That Agreement provides, in relevant part, that the parties could voluntarily elect to

submit any “Claims” arising out of Plaintiff’s vehicle purchase to the American Arbitration

Association (“AAA”) for resolution under its rules and procedures. Exhibit B.

4.      On or about June 4, 2018, Plaintiff issued a demand letter attaching a draft of a federal

TILA complaint substantially similar to the one filed in this case, and requesting a response to

the allegations contained therein. Defendant ultimately received that letter, and responded on

July 18, 2018 by refuting Plaintiff’s claims and providing her a copy of the signed Arbitration

Agreement. Defendant’s July 18, 2018 Response Letter, attached as Exhibit C.

5.      Thereafter on or about August 29, 2018, Plaintiff submitted a Demand For Arbitration to

the AAA (Exhibit D, attached) along with a Complaint and Jury Trial Demand (Exhibit E,

attached) addressed to the AAA and voluntarily submitting the matter for arbitration.

6.      In relevant part, Plaintiff’s Demand For Arbitration specifically identifies the amount of

money in dispute as “$2,000 + attorney’s fees and costs.” Exhibit D.




                                                2
       Case 2:18-cv-02512-JAR-KGG Document 4 Filed 10/12/18 Page 3 of 6




7.     Upon receiving Plaintiff’s Demand For Arbitration (Exhibit D) and Complaint and Jury

Trial Demand (Exhibit E), the AAA issued a letter to the parties dated September 11, 2018,

attached as Exhibit F.

8.     In that letter, the AAA notes the following:




Exhibit F.

9.     In its entirety, AAA R-9 states:

“R-9. Small Claims Option for the Parties

If a party’s claim is within the jurisdiction of a small claims court, either party may choose to
take the claim to that court instead of arbitration as follows:

(a) The parties may take their claims to small claims court without first filing with the AAA.

(b) After a case is filed with the AAA, but before the arbitrator is formally appointed to the case
by the AAA, a party can send a written notice to the opposing party and the AAA that it wants
the case decided by a small claims court. After receiving this notice, the AAA will
administratively close the case.

(c) After the arbitrator is appointed, if a party wants to take the case to small claims court and
notifies the opposing party and the AAA, it is up to the arbitrator to determine if the case should
be decided in arbitration or if the arbitration case should be closed and the dispute decided in
small claims court.”

American Arbitration Association, Consumer Arbitration Rules, R-9, attached as Exhibit G.

10.    Pursuant to K.S.A. §61-2703(a), a "small claim" means “a claim for the recovery of

money or personal property, where the amount claimed or the value of the property sought does

not exceed $4,000, exclusive of interest, costs and any damages awarded pursuant to K.S.A. §60-

2610 and amendments thereto.”




                                                3
       Case 2:18-cv-02512-JAR-KGG Document 4 Filed 10/12/18 Page 4 of 6




11.    Because Plaintiff’s Demand For Arbitration specifically identifies the amount of money

in dispute as “$2,000 + attorney’s fees and costs” (Exhibit D), pursuant to AAA R-9(b)

Defendant notified the AAA in its September 24, 2018 letter, attached as Exhibit H, that it had

elected to pursue the matter in small claims court.

12.    The AAA received that letter and issued its response that same day on September 24,

2018, attached as Exhibit I, acknowledging Defendant’s request to invoke small claims

jurisdiction and administratively closing its file.

13.    Still on that same day on September 24, 2018, Plaintiff filed her current Complaint giving

rise to this motion and memorandum. See Complaint, incorporated herein by reference.

                          III.    ARGUMENTS AND AUTHORITIES

       The procedural history of this matter clearly shows that only Kansas small claims courts

have subject matter jurisdiction to resolve the parties’ dispute. Plaintiff herself initially invoked

arbitration and the AAA’s jurisdiction by filing her voluntary Demand For Arbitration (Exhibit

D) and Complaint and Jury Trial Demand (Exhibit E). Even had she not, this Court still could

have compelled arbitration under the Federal Arbitration Act had Defendant so elected. AT&T

Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011) (“The ‘principal purpose’ of the FAA is

to ‘ensur[e] that private arbitration agreements are enforced according to their terms.” This

purpose is readily apparent from the FAA's text. Section 2 makes arbitration agreements “valid,

irrevocable, and enforceable” as written (subject, of course, to the saving clause); . . .”).

       By voluntarily invoking the parties’ Arbitration Agreement, Plaintiff consented to the

AAA’s rules and procedures. Those rules include the small claims exception contained at R-9,

which clearly encompasses Plaintiff’s claims for $2,000.00. See Exhibit D, Exhibit G, K.S.A.

§61-2703(a). By issuing its September 11, 2018 letter, the AAA itself recognized that Plaintiff’s



                                                      4
       Case 2:18-cv-02512-JAR-KGG Document 4 Filed 10/12/18 Page 5 of 6




claims fall within the realm of Kansas small claims jurisdiction. Exhibit F (“In light of the

claim amount of under $3,000 . . . .”).

       Invoking rule R-9 does not act to remand this case back into the realm of all courts which

could conceivably exercise valid jurisdiction. Had Defendants not elected to invoke rule R-9,

this case would still be in arbitration, and this Court would have jurisdiction to compel

arbitration if either party attempted to unilaterally terminate that arbitration to file a federal

lawsuit. Accordingly, this Court cannot acquire jurisdiction via Defendant’s decision to invoke

rule R-9, which solely vests jurisdiction in applicable small claims courts.            Any other

interpretation of rule R-9, or attempt by this Court to invoke jurisdiction over this case, would

completely undermine that rules’ purpose as well as the parties’ agreement to be bound by the

AAA’s rules and procedures. The AAA’s rules solely vest subject matter jurisdiction of this

dispute in Kansas small claims court, requiring this Court dismiss Plaintiff’s claims for lack of

subject matter jurisdiction under F.R.C.P. 12(b)(1).

       In summary, Plaintiff’s decision to seek arbitration pursuant to the parties’ valid

Arbitration Agreement placed sole jurisdiction of this dispute with the AAA, and by extension

Kansas small claims courts.      Under the FAA, this Court is bound to enforce arbitration

agreements pursuant to their terms.       That Arbitration Agreement provides that the AAA’s

“applicable rules and procedures” shall govern the parties’ dispute. Those applicable rules and

procedures include rule R-9 and its limited exemption allowing small claims jurisdiction in lieu

of arbitration. Plaintiff cannot now use that limited exemption as an escape hatch to invoke

Federal jurisdiction to which she would not be otherwise entitled. Plaintiff herself voluntarily

elected to submit her claims to the AAA’s jurisdiction and rules, and those rules clearly provide

for small claims jurisdiction in this case. Defendant elected to exercise its rights to invoke small



                                                 5
       Case 2:18-cv-02512-JAR-KGG Document 4 Filed 10/12/18 Page 6 of 6




claims jurisdiction under AAA rule R-9, and Plaintiff may not now avoid that result by

selectively picking and choosing which arbitration rules she will and will not follow. This Court

is bound to enforce the parties’ agreement by dismissing this case without prejudice for refiling

in Kansas small claims court, and estop Plaintiff from seeking resolution of this dispute

inconsistent with the parties’ agreement and AAA rules and procedures.

                                     IV.    CONCLUSION

       Based on the arguments and authorities set forth above, the Court must dismiss Plaintiff’s

claims without prejudice for refiling in Kansas small claims court.

                                                     Respectfully submitted,

                                                            /s/ Aaron J. Good
                                                     Aaron J. Good, #25067
                                                     Todd E. Shadid, #16615
                                                     KLENDA AUSTERMAN LLC
                                                     301 N. Main, Ste. 1600
                                                     Wichita KS 67202-4816
                                                     (316) 267-0331
                                                     (316) 267-0315 Fax
                                                     agood@klendalaw.com
                                                     tshadid@klendalaw.com
                                                     Attorneys for Defendants

                                CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2018, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system which will send electronic notice of this filing to:
Boyd Byers and Sarah Macke, Attorneys for Plaintiff. I further certify that I mailed the
foregoing document and the notice of electronic filing by first-class mail to the following non-
CM/ECF participants: N/A.


                                                            s/Aaron J. Good
                                                     Aaron J. Good, #25067




                                                6
